
	

113 HR 5379 IH: China Human Rights Protection Act of 2014
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5379
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Smith of New Jersey introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services, the Judiciary, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To impose sanctions on individuals that are responsible for the commission of serious and ongoing
			 violations of human rights or gross violations of human rights against
			 nationals of the People’s Republic of China or their family members, to
			 protect universal freedoms in the People’s Republic of China, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the China Human Rights Protection Act of 2014.
		2.Imposition of sanctions on individuals responsible for commission of serious and ongoing violations
			 of human rights or gross violations of human rights against nationals of
			 the People’s Republic of China or their family members
			(a)In generalExcept as provided in subsection (e), the President shall—
				(1)impose sanctions described in paragraph (1)(A) of subsection (c) and paragraph (2) of such
			 subsection (as applicable) with respect to each individual on the list
			 required by subsection (b)(1); and
				(2)impose sanctions described in subparagraphs (A) and (B) of subsection (c)(1) with respect to each
			 individual on the list required by subsection (b)(2).
				(b)Lists required
				(1)Individuals responsible for commission of serious and ongoing violations of human rightsNot later than 120 days after the date of the enactment of this Act, the President shall submit to
			 the appropriate congressional committees a list of individuals that the
			 President determines are responsible for or complicit in, or responsible
			 for directing, the commission of serious and ongoing violations of human
			 rights against nationals of the People’s Republic of China or their family
			 members, regardless of whether such abuses occurred in China.
				(2)Individuals responsible for gross violations of human rightsNot later than 120 days after the date of the enactment of this Act, the President shall submit to
			 the appropriate congressional committees a list of individuals that the
			 President determines—
					(A)are responsible for or complicit in, or responsible for directing, the commission of gross
			 violations of human rights against nationals of the People’s Republic of
			 China or their family members, regardless of whether such abuses occurred
			 in China; or
					(B)have benefitted materially or financially from the commission of serious and ongoing violations of
			 human rights described in paragraph (1) or the commission of gross
			 violations of human rights described in subparagraph (A).
					(3)Updates of listsThe President shall submit to the appropriate congressional committees updated lists under
			 paragraphs (1) and (2)—
					(A)not less frequently than on annual basis; and
					(B)as new information becomes available.
					(4)Form; public availability
					(A)FormThe lists required by paragraphs (1) and (2) shall be submitted in unclassified form but may
			 contain a classified annex.
					(B)Public availabilityThe unclassified portion of the lists required by paragraphs (1) and (2) shall be made available to
			 the public and published in the Federal Register.
					(5)Nonapplicability of confidentiality requirement with respect to visa recordsThe President shall publish the lists required by paragraphs (1) and (2) without regard to the
			 requirements of section 222(f) of the Immigration and Nationality Act (8
			 U.S.C. 1202(f)) with respect to confidentiality of records pertaining to
			 the issuance or refusal of visas or permits to enter the United States.
				(c)Sanctions described
				(1)In generalThe sanctions described in this paragraph are the following:
					(A)Prohibition on entry and admission to the United StatesIn the case of an individual whose name appears on the list required by paragraph (1) or (2) of
			 subsection (b)—
						(i)ineligibility to receive a visa to enter the United States or to be admitted to the United States;
			 or
						(ii)if the individual has been issued a visa or other documentation, revocation, in accordance with
			 section 221(i) of the Immigration and Nationality Act (8 U.S.C.
			 1201(i)), of the visa or other documentation.
						(B)Financial sanctions
						(i)In generalIn the case of an individual whose name appears on the list required by subsection (b)(2), the
			 President shall impose sanctions authorized pursuant to section 203 of the
			 International Emergency Economic Powers Act (50 U.S.C. 1702) with respect
			 to the individual, including blocking of the property of, and restricting
			 or prohibiting financial transactions and the exportation and importation
			 of property Act by, the individual if such property and interests in
			 property are in the United States, come within the United States, or are
			 or come within the possession or control of a United States person.
						(ii)Inapplicability of national emergency requirementThe requirements of section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701)
			 shall not apply for purposes of this subparagraph.
						(2)Additional sanctionsThe sanctions described in this paragraph are the following:
					(A)Individuals on list for two consecutive yearsIn the case of an individual whose name appears on the list required by subsection (b)(1) for two
			 consecutive years but does not appear on the list required by subsection
			 (b)(2) for such two consecutive years, the individual and any immediate
			 family member of the individual shall be ineligible to participate in or
			 receive any benefit from any program, project, or activity that is funded
			 by the United States Government.
					(B)Individuals on list for three consecutive years
						(i)In generalIn the case of an individual whose name appears on the list required by subsection (b)(1) for three
			 consecutive years but does not appear on the list required by subsection
			 (b)(2) for such three consecutive years, the President shall impose
			 sanctions authorized pursuant to section 203 of the International
			 Emergency Economic Powers Act (50 U.S.C. 1702) with respect to the
			 individual, including blocking of the property of, and restricting or
			 prohibiting financial transactions and the exportation and importation of
			 property Act by, the individual if such property and interests in property
			 are in the United States, come within the United States, or are or come
			 within the possession or control of a United States person.
						(ii)Inapplicability of national emergency requirementThe requirements of section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701)
			 shall not apply for purposes of this subparagraph.
						(C)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this
			 paragraph.
					(d)Requests by Chairperson and Ranking Member of Appropriate Congressional CommitteesNot later than 120 days after receiving a written request from the chairperson and ranking member
			 of one of the appropriate congressional committees with respect to whether
			 an individual has engaged in an activity described in subsection (b)(1) or
			 subsection (b)(2)(A) or meets the requirements of subparagraph (B) of
			 subsection (b)(2), the President shall—
				(1)determine if that individual has engaged in such an activity or meets such requirements; and
				(2)submit to the chairperson and ranking member of that committee a report with respect to that
			 determination that includes—
					(A)a statement of whether or not the President imposed or intends to impose sanctions with respect to
			 the individual; and
					(B)if the President imposed or intends to impose sanctions, a description of those sanctions.
					(e)Exception To comply with United Nations Headquarters Agreement
				(1)In generalSanctions under paragraph (1) or (2) of subsection (c) shall not apply to an individual if
			 admitting the individual into the United States is necessary to permit the
			 United States to comply with the Agreement regarding the Headquarters of
			 the United Nations, signed at Lake Success June 26, 1947, and entered into
			 force November 21, 1947, between the United Nations and the United States,
			 or other applicable international obligations of the United States.
				(2)NotificationThe President shall submit to the appropriate congressional committees a notification that
			 paragraph (1) applies to an individual prior to the application of
			 paragraph (1) to the individual.
				(f)Termination of sanctionsThe President may terminate the application of sanctions under subsection (c) with respect to an
			 individual if the President determines and reports to the appropriate
			 congressional committees on the day the individual is removed from the
			 list that—
				(1)credible information exists that the individual did not engage in the activity for which sanctions
			 were imposed;
				(2)the individual has been prosecuted appropriately for the activity for which sanctions were imposed;
			 or
				(3)the individual has credibly demonstrated a significant change in behavior, has paid an appropriate
			 consequence for the activities for which sanctions were imposed, and has
			 credibly committed to not engage in an activity described in subparagraph
			 (A) or (B) of subsection (b)(1) or meets the requirements of subparagraph
			 (C) of subsection (b)(1).
				(g)DefinitionsIn this section:
				(1)Appropriate congressional committeesThe term appropriate congressional committees means—
					(A)the Committee on Armed Services, the Committee on Financial Services, the Committee on Foreign
			 Affairs, the Committee on Homeland Security, and the Committee on the
			 Judiciary of the House of Representatives; and
					(B)the Committee on Armed Services, the Committee on Banking, Housing, and Urban Affairs, the
			 Committee on Foreign Relations, the Committee on Homeland Security and
			 Governmental Affairs, and the Committee on the Judiciary of the Senate.
					(2)Human rights definitions
					(A)Gross violations of human rightsThe term gross violations of human rights means, with respect to an individual, the act of torture, forced disappearance, extra-judicial
			 killing, rape, prolonged and harsh detention, forced abortion or
			 sterilization, or other severe and ongoing deprivations of individual
			 liberty, including psychiatric or medical experimentation or organ
			 harvesting of the individual detained for exercising
			 internationally guaranteed human rights.
					(B)Serious and ongoing violations of human rightsThe term serious and ongoing violations of human rights means, with respect to an individual, violations of freedom of expression or Internet censorship,
			 freedom of religion, freedom of assembly and association, or the right of
			 due process such that the individual is not able to engage freely in such
			 activities without fear of arrest, intimidation, arbitrary detention,
			 property destruction or confiscation, heavy fines, or loss of jobs or
			 professional status.
					
					(3)
					United states person
					The term United States person means—
					
						(A)
						a natural person who is a citizen of the United States or who owes permanent allegiance to the
			 United States; and
					
						(B)
						a corporation or other legal entity which is organized under the laws of the United States, any
			 State or territory thereof, or the District of Columbia, if natural
			 persons described in subparagraph (A) own, directly or indirectly, more
			 than 50 percent of the outstanding capital stock or other beneficial
			 interest in such legal entity.
					3.Escalating sanctions for individuals who commit ongoing and serious abuses of
			 internationally recognized human rights against Chinese nationals or their
			 families
			(a)In generalAny individual who remains on the list created by section 2(b)(1)(A) for 2 consecutive years, and
			 is not specially identified for committing or being responsible for
			 committing gross violations of internationally recognized human rights,
			 shall incur additional penalties or sanctions, including the following:
				(1)Such individuals and their immediate family members shall be denied from engaging or benefitting
			 from any Federal program or institution.
				(2)The President shall require that the individuals on list under section 2(b)(1)(A), and their
			 immediate family members, shall not engage in or benefit from any Federal
			 program or institution.
				(3)The President shall order the removal individuals on the list under section 2(b)(1)(A) and their
			 immediate family members from any Federal program or institution.
				(4)The President shall submit to the appropriate congressional committee not later than the last day
			 of each fiscal year, a list of the family members denied from engaging in
			 or benefitting from any Federal program or institution.
				(5)Exceptions to this section may include those family members who are known to have publicly
			 disavowed the human rights abuses of individuals found on the list created
			 by section 2(b)(1)(A) and those, who are enrolled in said Federal program
			 or institutions, on the day before the list described in this section is
			 submitted to Congress.
				(b)Continuing offendersAny individual who remains on the list created by section (2)(b)(1)(A) for three consecutive years,
			 and is not already specially identified for committing or being
			 responsible for committing gross violations of internationally recognized
			 human rights, shall incur additional penalties or sanctions such as:
				(1)Financial sanctionsThe President shall impose sanctions authorized pursuant to section 203 of the International
			 Emergency Economic Powers Act (50 U.S.C. 1702) with respect to an
			 individual whose name appears on the list required by section 2(b)(1), in
			 including blocking of the property of, and restricting or prohibiting
			 financial transactions and the exportation and importation of property Act
			 if such property and interests in property are in the United States, come
			 within the United States, or are or come within the possession or control
			 of a United States person.
				(2)WaiverThe President may waive the application of this subsection for the same reasons stated in section
			 2(e) above.
				(c)Enforcement
				(1)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of this
			 section or section 2(c) or 2(d) above or any regulation, license, or
			 order issued to carry out said sections shall be subject to the penalties
			 set forth in subsections (b) and (c) of section 206 of the International
			 Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a
			 person that commits gross violations of internationally recognized human
			 rights.
				(2)Requirements for financial institutionsNot later than 120 days after the date of the enactment of this Act, the President shall prescribe
			 regulations requiring each financial institution that is a United States
			 person and has within its possession or control assets that are property
			 or interests in property of a foreign person on the lists required by
			 section 2(b)(1)(B) and those later identified in section 3(b) to certify
			 to the President that, to the best of the knowledge of the financial
			 institution, the financial institution has frozen all assets within the
			 possession or control of the financial institution that are required to be
			 frozen.
				(d)Regulatory authorityThe Secretary of the Treasury shall issue such regulations, licenses, and orders as are necessary
			 to carry out this section.
			(e)DefinitionIn this section, the term Federal program or institution means any program or institution that receives funds from the Federal Government.
			4.To further protect the internationally recognized right of free expression, ensure the free flow of
			 information, and protect foreign journalists and media personnel in china
			(a)Limitation on I-VisasSection 101(a)(15)(I) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(I)) is amended
			 by inserting subject to section 214(s), before upon a basis.
			(b)Restrictions on visas to executives of state-Owned mediaSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184) is amended by adding at the end
			 the following:
				
					(s)Restrictions on visas to executives of state-Owned media
						(1)In generalIn the case of aliens who are executives at a state-controlled media organization from the People’s
			 Republic of China and are seeking classification under section
			 101(a)(15)(I), the visas may be refused to such aliens if any United
			 States media personnel were expelled, had visas denied, or faced
			 intimidation or violence in the course of working in China in the prior
			 fiscal year.
						(2)Visas to such aliens, in proportion to the expulsions, visa denials or delays experienced by U.S.
			 journalists or media personnel working in China during the prior fiscal
			 year, may be refused or delayed.
						(3)For purposes of this subsection—
							(A)the term state-controlled media worker from the People’s Republic of China means a representative of a media organization owned, operated, or controlled by the People’s
			 Republic of China, including—
								(i)China Central Television;
								(ii)China Daily;
								(iii)China National Radio;
								(iv)China News Service;
								(v)China Radio International;
								(vi)China Youth Daily;
								(vii)Economic Daily;
								(viii)Global Times;
								(ix)Guangming Daily;
								(x)Legal Daily;
								(xi)Liberation Army Daily;
								(xii)People’s Daily; or
								(xiii)Xinhua News Agency.
								(B)Revocation of certain visas; nonimmigrant statusNot later than 30 days after the date of the enactment of this section, the President shall order
			 the revocation, delay, or refusal of a sufficient number of visas already
			 issued to executives of state-controlled media organizations from the
			 People’s Republic of China in proportion to the expulsions, visa delays or
			 denials, and intimidation experienced by personnel from U.S. journalist or
			 media personnel organizations in the previous 12 months prior to the Act’s
			 passage.
							(C)Reporting on restrictions on foreign media in chinaThe Department of State, in the Annual Country Reports on Human Rights Conditions shall include
			 information and details on intimidation, travel restrictions, visa denials
			 and delays, and expulsions of foreign media personnel from China and the
			 censoring and blocking of media corporations’ Web sites within China.
							(D)Sense of CongressIt is the sense of Congress that restrictions on the activities of U.S. journalists and media
			 personnel in China and the censorship and blockage of news media Web sites
			 damages the competitiveness of U.S. media corporations and should be
			 considered a restriction of trade and an unfair competitive advantage
			 benefitting Chinese government-controlled media organizations. As such,
			 the U.S. Government should link to any bilateral investment treaty,
			 currently being negotiated, language that guarantees fair treatment of
			 journalists, a reciprocal number of journalist visas, and free and
			 unfettered operation of news Web sites in China..
			
